 


110 HRES 28 IH: To institute a reconciliation rule in the House of Representatives for the 110th Congress.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 28 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Spratt submitted the following resolution; which was referred to the  Committee on Rules, and in addition to the  Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
To institute a reconciliation rule in the House of Representatives for the 110th Congress. 
 
 
That it shall not be in order to consider a concurrent resolution on the budget, or an amendment thereto or a conference report thereon, that contains reconciliation directives under section 310 of the Congressional Budget Act of 1974 that specify changes in law reducing the surplus or increasing the deficit for either the period comprising the current fiscal year and the five fiscal years beginning with the fiscal year that ends in the following calendar year or the period comprising the current fiscal year and the ten fiscal years beginning with the fiscal year that ends in the following calendar year. In determining whether reconciliation directives specify changes in law reducing the surplus or increasing the deficit, the sum of the directives for each reconciliation bill (under section 310 of the Congressional Budget Act of 1974) envisioned by that measure shall be evaluated. 
 
